Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 08/27/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8, 10, 12, 13, 17, 19 and 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “timer” and “duration”, as introduced in Claims 1, 12, and 25, are used by the claims, respectively, to mean “counter,” and “cumulative count” while the accepted meanings, respectively, is “a device to measure time” and “a measurement of time”. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-8, 10, 13, 17, 19, 21-24, and 26-29 are also rejected for being dependent upon claims rejected under 35 U.S.C. 112(b
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 12, 13, 17, 24-26 are rejected as obvious over Oba (US 20200139992 A1), further in view of Desnoyer (US 20160107655 A1) and Liu (US 20170151948 A), herein after referred to simply as Oba, Desnoyer, and Liu respectively. 

Regarding Claim 1, 
Oba discloses the following Claims, 
A method of controlling transitions between driving modes of an autonomous vehicle (Paragraph [0009], “A vehicle controller according to one aspect of the present technique includes: a running control section exercising control over deviating running from normal running of a vehicle at a time of switching a driving mode from an autonomous driving mode to a manual driving mode”- where exercising control constitutes a method)
the vehicle having a first driving mode that is a manual driving mode, a second driving mode that is an autonomous driving mode where a driver is expected to be present to take control of the vehicle, and a third driving mode where a driver is not expected to be present to take control of the vehicle (Paragraph [0230], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode at the autonomous level 4 to the autonomous driving mode with careful attention at the autonomous level 3 as indicated by an outline arrow #1 of FIG. 6 since the driver intervenes in the driving operation if any in the autonomous driving mode with careful attention at the autonomous level 3.” And Paragraph [0231], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode with careful attention at the autonomous level 3 to the manual driving mode at the autonomous level 0, 1, or 2 as indicated by an outline arrow #2 of FIG. 6.” Shows that there is a single vehicle with at least the three specified driving modes – level 4 being a mode where the driver is not expected to take control, level 3 where the driver must be present to take control, and then a level such as 0 where there is full manual control.)- the method comprising: while operating in the second driving mode, receiving, by one more computing devices 154, a request to transition to the first driving mode (Paragraph [0116], “Furthermore, the driving mode switching control section 154 monitors necessity to switch from the autonomous driving mode to the manual driving mode (that is, necessity to return to manual driving), and notifies the driver of a request to return to the manual driving”)
in response to the request, transitioning, by the one or more computing devices 154, to the first driving mode, (Paragraph [0116], “The driving mode switching control section 154 executes a switch process for switching the autonomous driving mode to the manual driving mode on the basis of a determination result by the switching determination section 155.”)
after transitioning to the first mode, [enabling a transition] by the one or more computing devices 11, … from the first driving mode to the second driving mode or third driving mode (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” – where the switch control section 154 is a part of vehicle control section 28, which is a part of vehicle control system 11, note Figure 1, Figure 2. Also note that vehicle has a particular procedure to return to automatic driving)
However, Oba does not explicitly disclose the following limitation, 
starting a timer … during which commands associated with transitioning to or engaging a driving mode sent to one or more actuators, wherein a transition from the first driving mode to the second driving mode or the third driving mode is prevented until the timer runs out
	However, this is taught by Desnoyer, which teaches that a timer may be armed to regulate transitioning from manual to an automatic mode (Paragraph [0032], “the computer of the automated system arms a timer to measure the time during which the human driver keeps his or her hands on the steering wheel or his or her foot on one of the pedals.” And Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”). Further, this process continues even while the vehicle receives manual input from driver, which is continued right up to the point of validation (Paragraph [0032], “For as long as the human driver does not clearly confirm his or her will to leave the manual mode, the computer of the automated system recognizes the commands from the human driver which result therefrom to drive the automatic control actuators.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transition control of Oba so as to include a timer, as taught by Desnoyer, as doing so removes is part of a method to remove ambiguity during the handover,  (Paragraph [0032], “The automated system signals to the human driver that it is ready to take control of the driving of the vehicle and prompts him or her to confirm, without any possible ambiguity, his or her will to transfer all of the control of the vehicle to the automated system in autonomous mode.” )
Neither Oba nor Desnoyer teach
starting a timer having a duration of a predetermined number of message cycles
and the message cycles have been completed 
	However, this is taught by Liu, which shows that a duration and count of cycles are practically interchangeable ways of judging a vehicle computer threshold (Paragraph [0058], “the count of a timer or of a counter increases, and when the count exceeds a certain value, such as 500 control cycles (5 seconds), the vehicle speed conditions are checked”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s timer so as to be based on control cycles rather than time, as this constitutes a simple substitution of one known, equivalent element for another to obtain predictable results, as doing so tailors the system for situations where processing cycles are more important than time, and because doing so provides a benefit in measuring by count, a simple tracking system for digital computer systems. 

Regarding Claims 12 and 25
Claims 12 and 25 are recitations of the apparatus corresponding to the method outlined in Claim 1. As Claim 1, as shown, has been disclosed by the combination of Oba, Desnoyer, and Liu, Claims 12 and 25 are also disclosed. 

Regarding Claim 6, 
The combination of Oba, Desnoyer, and Liu, as shown, discloses the limitations of Claim 1. Oba further discloses the following limitation, 
wherein the one or more actuators includes one or more of a steering actuator, a braking actuator, or an acceleration actuator (Paragraph [0071], “The running control section 33 controls devices associated with vehicle running among various devices mounted in the vehicle under control of the vehicle control section 28. The running control section 33 includes, for example, an engine control device that controls actuation of an engine, a motor control device that controls actuation of a motor, a brake control device that controls actuation of a brake, and a steering control device that controls actuation of steering”)
Regarding Claims 24 and 26, 
Claims 24 and 26 are a recitation of the apparatus corresponding to the method described in Claim 6. As Claim 6, as shown, has been disclosed by the combination of Oba, Desnoyer, and Liu, Claims 24 and 26 are also disclosed. 

Regarding Claim 2, 
The combination of Oba, Desnoyer, and Liu, as shown, discloses all of the limitations of Claim 1. However, the combination as disclosed does not disclose the following limitation, 
wherein the request includes a user input at one of a steering control input, a deceleration control input, or an acceleration control input. 
	However, this is disclosed by Desnoyer, which teachers that the request may be initiated by a steering control input (Paragraph [0034], “The reception, in the automated system, of a signal indicating an explicit will of the human driver to switch to autonomous mode can result from a press on a button A, from a hand lever movement on the steering wheel by the human driver”). Also note the non-cited prior art in conclusion for an alternative example.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s initiation of manual driving, with a user steering control input as taught by Desnoyer, as this is a well understood manner of sending intentional user input to a vehicle, and its inclusion here yields predictable results. 

Regarding Claim 13
Claims 13 is a recitation of the apparatus corresponding to the method described in Claim 2. As Claim 2, as shown, has been disclosed by the combination of Oba, Desnoyer, and Liu, Claim 13 is also disclosed. 

Regarding Claim 8, 
The combination of Oba, Desnoyer, and Liu, as shown, discloses all of the limitations of Claim 1. However, the combination does not explicitly disclose the following limitation, 
wherein the transition from the first driving mode to the second driving mode or third driving mode is prevented when there is a missing engagement command for the first driving mode at any point during the duration. 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” – where the absence of a YES command from 1640 constitutes a missing engagement command. And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – shows that this determination occurs during the timer duration, and may occur any time during the duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with a check to ensure transition ready status is valid during timer countdown as taught by Guo, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 

Regarding Claim 17, 
Claim 17 is a recitation of the apparatus corresponding to the method described in Claim 8. As Claim 8, as shown, has been disclosed by the combination of Oba, Desnoyer, and Liu, Claim 17 is also disclosed. 




Claims 3, 4, 5, 10, 19, 21, 22, 23, 27, 28, 29 are rejected as obvious over Oba, further in view of Desnoyer, Liu, and Guo (US 20210206395 A1), herein after referred to simply as Guo. 

Regarding Claim 3,	 The combination of Oba, Desnoyer, and Liu, as shown, discloses all of the limitations of Claim 1. However, the combination, as disclosed, does not teach the following limitation,
determining, by the one or more computing devices, whether to restart the timer based on the commands 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition from first driving mode to autonomous driving, which can reset a timer involved in this process (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” – where the absence of a YES command from 1640 constitutes a missing engagement command. And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the increase in timing, and subsequent loop of the process, is functionally equivalent to a restart of the timer.)  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to check if engagement commands are missing during timer countdown and reset if so, as it ensures the inputs do not represent unsafe or invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of unsafe data or faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid and the conditions are safe. 

Regarding Claims 21, 27,
Claims 21 and 27 are a recitation of the apparatus corresponding to the method described in Claim 3. As Claim 3, as shown, has been disclosed by the combination of Oba, Desnoyer, and Liu, Claims 21 and 27 are also disclosed. 

Regarding Claim 4, 
The combination of Oba, Desnoyer, Liu, and Guo as shown, discloses the limitations of Claim 3. Guo further already discloses the following limitation,  
wherein the timer is restarted when there is a missing engagement command for the first driving mode (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” – where the absence of a YES command from 1640 constitutes a missing engagement command. And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the increase in timing, and subsequent loop of the process, is a reset of the timer.)  
Regarding Claims 22, 28,
Claims 22 and 28 are recitations of the apparatus corresponding to the method described in Claim 4. As Claim 4, as shown, has been disclosed by the combination of Oba, Desnoyer, Liu, and Guo, Claims 22 and 28 are also disclosed. 

Regarding Claim 5, 
The combination of Oba, Desnoyer, and Liu, as shown, discloses all of the limitations of Claim 1. Oba further discloses the following limitations, 
a message [may be] received by one of the one or more actuators (Where a computer controller of the actuator receives messages, and the computer controller of Oba is thus an extension of the actuator) 
However, the combination does not explicitly disclose the following limitation,
wherein the timer is restarted when an invalid message is received by one of the one or more actuators during the duration
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the increase in timing count is restarting the timer, and the invalid message can be interpreted as the NO decision from block 1640 or the NO decision can be seen as the determination resulting from invalid messages.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with so as to be configured to check if a transition ready status is valid during timer countdown, and reset the timer if not, as it is beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 
	Regarding Claim 23 and 29
Claims 23 and 29 are recitations of the apparatus corresponding to the method described in Claim 5. As Claim 5, as shown, has been disclosed by the combination of Oba, Desnoyer, Liu, and Guo, Claims 23 and 29 are also disclosed. 

Regarding Claim 10, 
The combination of Oba, Desnoyer, Liu, and Guo, as shown, discloses all of the limitations of Claim 1. The combination further discloses the following limitation, 
a message [may be] sent to the one or more actuators (Where a computer controller of the actuator receives sent messages, and the computer controller of Oba is thus an extension of the actuator)
However, the combination does not disclose the following limitations, 
wherein preventing a transition from the first driving mode to the second driving mode or third driving mode is prevented when an invalid message is  sent to the one or more actuators during the predetermined duration 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the invalid message can be interpreted as the NO decision from block 1640 or the NO decision can be seen as the determined reception of invalid message. Further, the text shows that this determination occurs during the timer duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with so as to be configured to check if a transition ready status is valid during timer countdown, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 

Regarding Claim 19, 
Claim 19 is a recitation of the apparatus corresponding to the method described in Claim 10. As Claim 10, as shown, has been disclosed by the combination of Oba, Desnoyer, Liu and Guo, Claim 19 is also disclosed. 


Response to Arguments
Applicant’s arguments, filed 10/04/2022, with respect to the rejections of  Claims 1-4 and 12-14 under 35 U.SC. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant states that the combination of Oba and Desnoyer fails to teach “after transitioning to the first driving mode, starting, by the one or more computing devise, a timer having a duration of a predetermined number of message cycles during which commands associated with transitioning to or engaging a driving mode are sent to one or more actuators, wherein a transition from the first driving mode to the second driving mode or the third driving mode is prevented until the timer runs out and the message cycles have been completed” – Examiner accepts Applicant arguments that Oba and Desnoyer fail to teach the underlined material of the quoted language. However, this material is taught in full by the inclusion of Liu’s teaching into the rejections of the independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odate (US 20160039428 A1) discloses an override system which allows a user pedal or wheel input to be a request to transition from automatic control to manual control. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666